Citation Nr: 1107333	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation based on the loss of use of the 
feet for a service connected bilateral pes planus disability.  

2.  Entitlement an extraschedular evaluation for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1944.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued the Veteran's 50 percent evaluation for bilateral pes 
planus.  

In a December 2008 written statement the Veteran's withdrew his 
request for a Board hearing.  

In July 2009 the Board denied the Veteran's claim of entitlement 
to a schedular rating in excess of 50 percent for bilateral pes 
planus and remanded the current claims for additional 
development, including referral of the Veteran's claim of 
entitlement to an extraschedular evaluation for bilateral pes 
planus to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  

In a June 2010 decision, the Director of Compensation and Pension 
Service denied entitlement to an extraschedular evaluation for 
bilateral pes planus.  See Barringer v. Peake, 22 Vet. App. 242, 
244 (2008) (noting that the issue of an extraschedular rating is 
a component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the Veteran 
or reasonably raised by the record).  Since the claim for an 
extraschedular evaluation for bilateral pes planus has been 
denied by the Director of Compensation and Pension Service, it is 
now properly before the Board.  

In February 2011 the Veteran submitted additional argument to the 
Board that had not been considered by the RO.  However, a remand 
pursuant to 38 C.F.R. § 20.1304 is not necessary, as this 
additional argument is redundant of previously considered 
statements.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002 
and Supp. 2010).

FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is not manifested by the 
loss of use of either foot.  

2.  The level of severity and symptomatology of the Veteran's 
bilateral pes planus is adequately contemplated by the rating 
schedule and the bilateral pes planus disability is not 
productive of marked interference with employment and frequent 
periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation based on the loss of use of 
the feet for a service connected bilateral pes planus disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.350, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5276, 5283, 5284 (2010).

2.  The criteria for an extraschedular evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.321(b)(1) (2010); Thun v. 
Peake, 22 Vet. App. 111 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  August 2007, August 2009, and September 
2010 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were re adjudicated in a January 2011 supplemental 
statement of the case (SSOC).  

The Veteran's service treatment records (STRs), VA medical 
treatment records, and private treatment record have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous VA 
examinations were conducted to assess the current severity of the 
Veteran's disabilities.  The Veteran has not argued, and the 
record does not reflect, that these examinations were inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence 
relevant to the issues decided is available and not part of the 
claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486;  Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Evaluation for loss of use

The Veteran seeks an evaluation based on the loss of use of the 
bilateral feet due to his service connected bilateral pes planus 
disability.  The Veteran contends that his flat foot disability 
causes pain and requires the use of appliances, including canes 
or wheelchairs, to get around.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition to the schedular criteria set out in 38 C.F.R. § 
4.71a, loss of use of the feet may also be compensated under the 
Special Monthly Compensation regulations set forth in 38 C.F.R. § 
3.350.

The Veteran was originally granted service connection for 
bilateral pes planus in June 1948 under 38 C.F.R. § 4.71a, DC 
5276.  The disability is currently rated at 50 percent, effective 
December 20, 1994, under 38 C.F.R. § 4.71a, DC 5276, which is the 
maximum schedular rating available under the diagnostic code.  
The Board denied the Veteran a schedular rating in excess of 50 
percent for his bilateral pes planus disability under 38 C.F.R. § 
4.71a, DC 5276, in a July 2009 decision and that issue is not 
currently before the Board.  See 38 C.F.R. § 20.1100.

Under other diagnostic codes used to evaluate disabilities of the 
feet, a 40 percent rating can be assigned for the actual loss of 
use of the foot.  See Note to 38 C.F.R. § 4.71a, DCs 5283, 5284.  

However, assigning multiple ratings for the Veteran's bilateral 
pes planus disability based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14.  

An October 2006 VA treatment record notes that the Veteran is 
unsteady ambulating.  

An August 2007 VA examination report notes that pain occurs while 
walking and standing and that the Veteran is unable to stand for 
more than a few minutes or walk more than a few yards and that he 
uses orthotic inserts.  

An April 2010 VA examination report notes that the Veteran's 
claim file was reviewed and that the Veteran's right and left 
feet have pain, swelling, stiffness, fatigability, and lack of 
endurance while standing and walking, and that the Veteran is 
unable to stand for more than a few minutes or walk more than a 
few yards and that he uses orthotic inserts and a cane.  The 
examiner concluded that the Veteran's bilateral pes planus is not 
manifested by loss of use of either his left foot or right foot 
as he can ambulate short distances and stand for short periods of 
time.  The Veteran continues to have use and ability with both 
feet.  

An August 2010 VA treatment record notes that the Veteran denied 
any hazardous activities or falls and that he continues to ride a 
stationary bike for 45 minutes.  

There is no competent medical evidence of record indicating that 
the Veteran has lost the actual use of either foot.  Rather, all 
of the medical evidence of record, including the April 2010 VA 
examination report specifically noting that the Veteran has not 
lost the use of either foot, indicates that he can stand and walk 
on both of his feet, albeit with some limitations.  Therefore, 
the Veteran is not entitled to an evaluation based on the loss of 
use of his right or left foot pursuant to 38 C.F.R. §§ 3.350,  
4.71a, DCs 5276, 5283, 5284, Note.  

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected bilateral pes planus disability, 
as indicated in the above discussions.  See DeLuca, supra.  The 
Veteran's complaints of pain during his VA examinations, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.

At no time during the pendency of this claim has the Veteran's 
bilateral pes planus disability met or nearly approximated the 
criteria for an evaluation based on the loss of use of the 
bilateral feet, and staged ratings are not for application.  See 
Hart, 21 Vet. App. at 505.

The Veteran may genuinely believe that the severity of his 
bilateral pes planus disability merits an evaluation based on the 
loss of use of the bilateral feet.  The Veteran is competent to 
report symptoms of his feet, including whether he cannot use 
them, because this requires only personal knowledge as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the medical evidence of record does not support 
this; rather the evidence shows that he can walk and stand on his 
feet, with limitations.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an evaluation based on the loss of 
use of the feet for a service connected bilateral pes planus 
disability is not warranted.  See Gilbert, 1 Vet. App. at 56; 38 
U.S.C.A. § 5107(b).   

III.  Extra Schedular Rating

The Veteran seeks entitlement an extraschedular evaluation for 
bilateral pes planus.  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimants exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  The third 
step, which has already been accomplished, is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, to 
accord justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.

The competent medical evidence of record does not establish that 
the rating criteria are inadequate to evaluate the Veteran's pes 
planus disability.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various medical 
professionals, including the August 2007 and April 2010 VA 
examiners, are the symptoms, such as pain, pronation, and 
calluses, included in the criteria found in 38 C.F.R. § 4.71a, DC 
5276, for the Veteran's bilateral pes planus.  See Thun, supra.

Thus, the schedular criteria are not inadequate for rating this 
Veteran's disability.  See Id.  Additionally, the April 2010 VA 
examination report notes that the Veteran, who is over 85 years 
old, retired in 1992 because he qualified for retirement due to 
age or duration of work.  Furthermore, there is no evidence of 
record indicating that the Veteran's bilateral pes planus results 
in frequent periods of hospitalization.  See 38 C.F.R. § 
3.321(b)(1).

The competent evidence of record indicates that the rating 
criteria are not inadequate to rate the Veteran's bilateral pes 
planus disability; that the Veteran retired due to his age or 
because he met employment duration requirements and not because 
his pes planus disability markedly interfered with his 
employment; and that the Veteran's bilateral pes planus does not 
result in frequent periods of hospitalization.  Therefore, the 
Veteran does not qualify for extra-schedular consideration for 
his service-connected bilateral pes planus.  See Jandreau, supra.   

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an extraschedular evaluation for 
bilateral pes planus is not warranted.  See Gilbert, 1 Vet. App. 
at 56; 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an evaluation based on the loss of use of the feet 
for a service connected bilateral pes planus disability is 
denied.  

Entitlement an extraschedular evaluation for bilateral pes planus 
is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


